Mr. Chief Justice Waite
delivered the opinion of the court.
If all that _is charged in this bill were true, there could be no doubt of the right of the appellant to the relief she asks, as well on account of the actual as constructive fraud of the appellee. But the answer, which is under oath, is as emphatic and -direct in its denials as the bill is in its charges. There is no disputed question of law. The only controversy is as to the facts. The testimony is voluminous and it would serve no useful purpose to discuss it in an opinion. It is sufficient so say that we are entirely satisfied with the conclusion reached by the Circuit Court.

Decree affirmed.